FILED
                           NOT FOR PUBLICATION
                                                                           APR 20 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SIENA DEL LAGO CONDOMINIUM                       No. 13-36005
ASSOCIATION, a Washington nonprofit
corporation,                                     D.C. No. 2:12-cv-00251-TSZ

              Plaintiff - Appellant,
                                                 MEMORANDUM*
 v.

AMERICAN FIRE AND CASUALTY
COMPANY,

              Defendant,

  and

MT. HAWLEY INSURANCE
COMPANY,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                 Thomas S. Zilly, Senior District Judge, Presiding

                        Argued and Submitted April 4, 2016
                               Seattle, Washington



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: HAWKINS, RAWLINSON, and CALLAHAN, Circuit Judges.

      Appellant Siena Del Lago Condominium Association (Siena) appeals the

district court’s grant of summary judgment in favor of Appellee Mt. Hawley

Insurance Company (Mt. Hawley). Siena contends that the district court erred in

holding that Mt. Hawley reasonably denied coverage for property damage at

Siena’s condominium building caused by faulty workmanship and wind-driven

rain. Siena maintains that Mt. Hawley was required to provide coverage based on

its difference in conditions policy because Siena’s underlying policies did not

provide coverage for the damage.

      Under its policy provisions, Mt. Hawley reasonably denied coverage.

Exclusion 7(A)(3) bars coverage for other perils to the same extent they are insured

against under the underlying policies, and Exclusion 7(P) bars coverage for faulty

workmanship. Summary judgment was warranted because Siena failed to raise a

material issue of fact regarding coverage for faulty workmanship, wind-driven rain,

collapse, or any combined perils. See Sharbono v. Universal Underwriters Ins.

Co., 161 P.3d 406, 413 (Wash. Ct. App. 2007), as amended (“If an insurance

contract’s language is neither ambiguous nor difficult to comprehend, we will

enforce the intent expressed in the policy regardless of what coverage the insured

may have thought he had.”) (citation omitted).


                                          2
      The district court properly dismissed Siena’s bad faith claim and claims

under the Insurance Fair Conduct Act and Consumer Protection Act because Mt.

Hawley reasonably denied coverage. See Pleasant v. Regence Blue Shield, 325
P.3d 237, 247 (Wash. Ct. App. 2014) (“A reasonable basis for denial of an

insured’s claim constitutes a complete defense to any claim that the insurer acted in

bad faith or in violation of the Consumer Protection Act.”) (citation and alteration

omitted).1

      AFFIRMED.




      1
        Because Siena demonstrated no error in the district court’s decision, its
motion for reconsideration was properly denied on the merits. See Michelman v.
Lincoln Nat. Life Ins. Co., 685 F.3d 887, 899 (9th Cir. 2012) (holding that
“[b]ecause the district court’s summary judgment order was proper, the court did
not abuse its discretion by denying . . . [the plaintiff’s] motion for
reconsideration”).
                                          3